DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Pat. No. 10,553,236 by Ayrapetian et al, hereinafter Ayrapetian.
Regarding claim 1, Ayrapetian discloses a method comprising:
obtaining a transmit speech signal generated by a first device (i.e. device; Fig. 1, 110) during a communicationsession between the first device and a second device (i.e. the remote device) (col. 4, lines 35-67);

communication session (col. 5, lines 1-34);
identifying a portion of the receive-path signal that includes, at a particular time, a first frequency component that corresponds to the echo speech signal and a second frequency component that corresponds to the receive speech signal in which the first frequency component is different from the second frequency component (col. 5, lines 15-47; col. 8, lines 23-51; col. 9, lines 40-51); and
attenuating the first frequency component of the portion while avoiding attenuating the second frequency component of the portion based on the first frequency component corresponding to the echo speech signal and the second frequency component corresponding to the receive speech signal (col. 2, lines 44-59; col. 4, lines 14-34; col. 8, lines 9-22).
Regarding claim 2, Ayrapetian discloses the method of claim 1, further comprising amplifying the second frequency component of the portion while avoiding amplifying the first frequency component based on the second frequency component corresponding to the receive speech signal and based on the first frequency component corresponding to the echo speech signal (col. 8, lines 9-22).
Regarding claim 3, Ayrapetian discloses the method of claim 1, further comprising: identifying another portion of the receive-path signal that includes, at another particular time, a third frequency component of the echo speech signal and a fourth frequency component of the 
Regarding claim 4, the method of claim 3, Ayrapetian further comprising avoiding amplifying the other portion of the receive-path signal based on the fourth frequency component being the same as the third frequency component (col. 12, lines 9-23).
Regarding claim 5, Ayrapetian discloses the method of claim 1, wherein attenuating the first frequency component is in response to determining that the echo speech signal at the portion corresponds to voice speech (col. 2, lines 7-22; col. 2, lines 44-59; col. 4, lines 14-34; col. 8, lines 9-22).
Regarding claim 6, Ayrapetian discloses the method of claim 1, further comprising: identifying another portion of the receive-path signal that includes the receive speech signal but that does not include the echo speech signal; and amplifying the other portion of the receive-path signal in response to the other portion including the receive speech signal and not including the echo speech signal (col. 2, lines 44-59; col. 4, lines 14-34; col. 8, lines 9-22).
Regarding claim 7, Ayrapetian discloses the method of claim 6, wherein amplifying the other portion of the receive-path signal includes amplifying a specific frequency component of the other portion using a filter that is based on the specific frequency component in response to determining that the receive speech signal at the other portion corresponds to voiced speech that has the specific frequency component (col. 24, line 59 – col. 25, line 53).

determining that the receive speech signal at the other portion corresponds tounvoiced speech;
identifying a difference between an unvoiced speech frequency spectrum of theunvoiced speech and an estimated noise floor frequency spectrum of the receive-path signal;and
amplifying, in response to determining that the receive speech signal at the otherportion corresponds to unvoiced speech, the other portion based on the difference between theunvoiced speech frequency spectrum and the estimated noise floor frequency spectrum suchthat frequency components of the other portion that correspond to the unvoiced speechfrequency spectrum are amplified more than frequency components of the other portion thatcorrespond to the estimated noise floor frequency spectrum (col. 8, lines 9-22).
Regarding claim 9, Ayrapetian discloses the method of claim 1, further comprising:
identifying another portion of the receive-path signal that includes the echo speech signal but that does not include the receive speech signal;
determining that the echo speech signal at the other portion corresponds to voiced speech; and
attenuating the other portion of the receive-path signal in response to determining that the echo speech signal corresponds to voiced speech (col. 2, lines 7-22; col. 2, lines 44-59; col. 4, lines 14-34; col. 8, lines 9-22).

Regarding claim 11, Ayrapetian discloses a method comprising:
obtaining a transmit speech signal generated by a first device (i.e. device; Fig. 1, 110) during a communication session between the first device and a second device (i.e. the remote device) (col. 4, lines 35-67);
obtaining a receive-path signal that includes an echo speech signal of the transmit speech signal (i.e. echo or noise) and a receive speech signal originating at the second device during the
communication session (col. 5, lines 1-34);
identifying a portion of the receive-path signal that includes, at a particular time, a first frequency component that corresponds to the echo speech signal and a second frequency component that corresponds to the receive speech signal in which the first frequency component is different from the second frequency component (col. 5, lines 15-47; col. 8, lines 23-51; col. 9, lines 40-51); and
attenuating the first frequency component of the portion while avoiding attenuating the second frequency component of the portion based on the first frequency component corresponding to the echo speech signal and the second frequency component corresponding to 
Regarding claim 12, Ayrapetian discloses the method of claim 11, further comprising: identifying another portion of the receive-path signal that includes, at another particular time, a third frequency component of the echo speech signal and a fourth frequency component of the receive speech signal in which the third frequency component is the same as the fourth frequency component (i.e. uniform); and avoiding attenuating the other portion of the receive-path signal based on the fourth frequency component being the same as the third frequency component (col. 21, lines 22-59; col. 24, line 60 - col. 25, line 36).
Regarding claim 13, Ayrapetian discloses the method of claim 11, further comprising: identifying another portion of the receive-path signal that includes the receive speech signal but that does not include the echo speech signal; and amplifying the other portion of the receive-path signal in response to the other portion including the receive speech signal and not including the echo speech signal (col. 2, lines 44-59; col. 4, lines 14-34; col. 8, lines 9-22).
Regarding claim 14, Ayrapetian discloses the method of claim 11, wherein amplifying the other portion of the receive-path signal includes amplifying a specific frequency component of the other portion using a filter that is based on the specific frequency component in response 
Regarding claim 15, Ayrapetian discloses the method of claim 13, wherein amplifying the other portion of the receive-path signal includes:
determining that the receive speech signal at the other portion corresponds tounvoiced speech;
identifying a difference between an unvoiced speech frequency spectrum of theunvoiced speech and an estimated noise floor frequency spectrum of the receive-path signal;and
amplifying, in response to determining that the receive speech signal at the otherportion corresponds to unvoiced speech, the other portion based on the difference between theunvoiced speech frequency spectrum and the estimated noise floor frequency spectrum suchthat frequency components of the other portion that correspond to the unvoiced speechfrequency spectrum are amplified more than frequency components of the other portion thatcorrespond to the estimated noise floor frequency spectrum (col. 8, lines 9-22).
Regarding claim 16, Ayrapetian discloses the method of claim 11, further comprising:
identifying another portion of the receive-path signal that includes the echo speech signal but that does not include the receive speech signal;
determining that the echo speech signal at the other portion corresponds to voiced speech; and

Regarding claim 17, Ayrapetian discloses at least one non-transitory computer-readable media configured to store one or more instructions that, in response to being executed by at least one computing system, cause performance of the method of claim 11 (col. 29, lines 22-67).
Regarding claim 18, Ayrapetian discloses a system comprising:
one or more processors; and one or more computer-readable media configured to store instructions that in response to being executed by the one or more processors cause the system to perform operations (col. 29, lines 22-67), the operations comprising: 
obtaining a transmit speech signal generated by a first device (i.e. device; Fig. 1, 110) during a communicationsession between the first device and a second device (i.e. the remote device) (col. 4, lines 35-67);
obtaining a receive-path signal that includes an echo speech signal of the transmit speech signal (i.e. echo or noise) and a receive speech signal originating at the second device during the
communication session (col. 5, lines 1-34);
identifying a portion of the receive-path signal that includes, at a particular time, a first frequency component that corresponds to the echo speech signal and a second frequency 
attenuating the first frequency component of the portion while avoiding attenuating the second frequency component of the portion based on the first frequency component corresponding to the echo speech signal and the second frequency component corresponding to the receive speech signal (col. 2, lines 44-59; col. 4, lines 14-34; col. 8, lines 9-22).
Regarding claim 19, Ayrapetian discloses the system of claim 18, wherein the operations further comprise: identifying another portion of the receive-path signal that includes, at another particular time, a third frequency component of the echo speech signal and a fourth frequency component of the receive speech signal in which the third frequency component is the same as the fourth frequency component (i.e. uniform); and avoiding attenuating the other portion of the receive-path signal based on the fourth frequency component being the same as the third frequency component (col. 21, lines 22-59; col. 24, line 60 - col. 25, line 36).
Regarding claim 20, Ayrapetian discloses the system of claim 18, wherein attenuating the first frequency component is in response to determining that the echo speech signal at the portion corresponds to voice speech (col. 2, lines 7-22; col. 2, lines 44-59; col. 4, lines 14-34; col. 8, lines 9-22).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892 Form.
Any response to this action should be mailed to:

Commissioner for Patents
P.O. Box 1450
Alexandria, VA  22313-1450

Or faxed to:

(571) 273-8300 (for formal communications intended for entry)

Or call:

(571) 272-2600 (for customer service assistance)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HASHEM whose telephone number is 571-272-7542.  The examiner can normally be reached on Monday and Thursday 10 a.m. - 7 p.m. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).






/LISA HASHEM/            Primary Examiner, Art Unit 2653